515 S.E.2d 147 (1999)
271 Ga. 15
In the Matter of William H. LUMPKIN.
No. S99Y0871.
Supreme Court of Georgia.
April 12, 1999.
William P. Smith III, General Counsel, E. Duane Cooper, Asst. General Counsel, State Bar of Georgia, Atlanta, for the State Bar of Georgia.
Michael C. Garrett, Garrett & Gilliard, P.C., Augusta, for William H. Lumpkin.
*148 PER CURIAM.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of William H. Lumpkin. The State Bar has no objection to the acceptance of Lumpkin's petition. Lumpkin admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102(d) in connection with his conviction of a felony. Lumpkin was convicted of malice murder, felony murder and theft by taking, violations of OCGA §§ 16-5-1(a), (c) and 16-8-2, respectively, and admits that his conviction of these offenses constitutes a violation of Standard 66. Lumpkin waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110(f).
We have reviewed the record and accept Lumpkin's petition for voluntary surrender of his license to practice law in this State. The name of William H. Lumpkin is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Lumpkin is reminded of his duties under Bar Rule 4-219(c) to timely notify all clients of his inability to represent them, and to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.
Voluntary surrender of license accepted.
All the Justices concur.